Citation Nr: 1131541	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  10-42 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for chronic obstructive pulmonary disease (COPD), also claimed as asbestosis.

2. Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

The Veteran served on active duty from September 1943 to August 1947.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

By its September 2009 Statement of the Case (SOC), the RO purportedly reopened the claim for service connection for a respiratory condition, including due to asbestos exposure. Regardless, this is a determination solely for the Board to make on appeal. The Board must determine whether to reopen the claim, because this affects the Board's legal jurisdiction to adjudicate the underlying claim on a             de novo basis. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

In February 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ), a transcript of which is of record. In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran nor his representative asserted that VA failed to comply with   38 C.F.R. § 3.103(c)(2), nor has identified any prejudice in the conduct of the hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.               As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board presently is granting the petition to reopen service connection for a respiratory condition. The underlying claim on the merits, along with the claim for service connection for bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part. 


FINDINGS OF FACT

1. Through a January 1978 rating decision, the RO denied the Veteran's original claim for service connection for a chest condition (including asbestosis).              The Veteran did not commence an appeal of that decision.

2. Through a May 1983 rating decision, the RO reopened, but denied on the merits the Veteran's claim. No appeal was filed. 

3. Since then, additional evidence has been received which relates to an unestablished fact necessary to substantiate the previously denied claim. 





CONCLUSIONS OF LAW

1. The May 1983 RO rating decision that reopened, but denied service connection for a respiratory condition, including asbestosis, became final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R.  §§ 3.104(a), 20.200, 20.201 (2010).

2. New and material evidence has been received to reopen the previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.

Regarding the Veteran's petition to reopen service connection for a respiratory condition, the Board is granting the petition to reopen, and remanding the underlying claim on the merits for further evidentiary development. Hence,              a conclusive determination as to whether the VCAA duty to notify and assist was satisfied is not required at this juncture, and may be deferred pending future readjudication of the claim for service connection on its merits. While the Veteran clearly received VCAA notice concerning his petition to reopen, the Board points out only that any notice deficiency was harmless error. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Turning to the merits of this petition to reopen, in a January 1978 rating decision  the RO denied the Veteran's original claim for service connection for a chest condition, finding service treatment records were absent for mention of treatment for the claimed condition. The decision further indicated that the Veteran underwent treatment for catarrhal fever in service, but this was not related to post-service diagnosed COPD. Moreover, a report from an attending physician observed that       the Veteran was under treatment for COPD, probable asbestosis, but according to the RO this condition was deemed likely related to post-service occupational asbestos exposure as a boilermaker. As the Veteran did not file a timely Notice of Disagreement (NOD) with this decision, the January 1978 rating decision became final and binding on the merits. See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.

Through a May 1983 rating decision, the RO reopened the Veteran's claim for service connection for a respiratory condition, including asbestosis, but then denied the claim again on the merits. The new evidence considered at this time consisted of a letter from the Veteran indicating that during his service he was aboard U.S. Navy ships, and on one ship was involved with the preparation of placement of the  U.S.S. Alaska (CB-1) in inactive status, where he received asbestos exposure;                  a copy of the ship's history for the U.S.S. Alaska (CB-1); and a recent VA examination report indicating a diagnosis of pleural thickening, bilateral, etiology unknown, but probably related to asbestosis, and which noted a reported exertional dyspnea of 20 years also with a history of smoking. The RO then proceeded to deny service connection, the rationale being: (1) the evidence of record did not provide a definitive diagnosis of asbestosis; (2) there was no evidence that any lung condition was incurred in or aggravated by the Veteran's active duty, and the Veteran's post-service employment as a boilermaker and welder subjected him to environmental factors which had an adverse impact upon his respiratory system. Once again,          the Veteran did not file a timely appeal with the RO's decision, so it became final and binding on the merits. 

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding the claimed disability, the Board will consider the evidence of record since the May 1983 rating decision, as this constituted the last final denial of the claim. See generally, Juarez v. Peake, 21 Vet. App. 537, 542 (2008) (in adjudicating a petition to reopen consideration must be provided to evidence received since the last final rating decision on a claim, whether a denial of the original claim or a petition to reopen).

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. For the purpose of establishing whether new and material evidence has been submitted,         the credibility of the evidence, although not its weight, is to be presumed.        Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    9 Vet. App. 273, 283 (1996).


Having fully considered the record before it, the Board concludes that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a respiratory disorder, including asbestosis. As one of the stated bases for denying the claim in May 1983, the RO cited the absence of a definitive diagnosis of asbestosis. Given a review of more recent medical evidence, the clinical diagnosis of asbestosis in now clearly substantiated. To this effect,               a November 2009 chest x-ray study through a private facility reflects the impression of asbestos-related pleural disease. Moreover, the report of an April 2010 VA Compensation and Pension examination indicates that the examiner was more than willing to assign the diagnosis of asbestosis after objective physical exam, and review of pulmonary function test (PFT) studies. Therefore, there is conclusive support for the diagnosis of asbestosis. 

This critical element, of the presence of the current disability claimed, namely asbestosis, was not established when the RO last reviewed this case in May 1983. There was at that time a diagnosis of COPD. Nonetheless, as the RO even pointed out then, a diagnosis of asbestosis was lacking, the one medical diagnosis that if proven was of central importance to establishing the Veteran's claim. This element is now demonstrated. The Board points out that while it has not yet been definitively shown that asbestosis is etiologically related to military service -- the element of medical causation -- in order to reopen a previously denied claim, it is only required that one previously deficient element be substantiated. See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (the new and material evidence standard does not require proof of all the elements for a given claim on appeal, just presentation of reasonable possibility of substantiating element that was basis for prior denial).

In summary, evidence that is both "new" and "material" has been received. Accordingly, the Board concludes that the criteria for reopening a claim for service connection for a respiratory condition, claimed as asbestosis, are met. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

New and material evidence having been received, the claim for service connection for COPD (claimed as asbestosis), is reopened. 


REMAND

The Board is remanding the underlying claim for service connection for a respiratory condition for de novo (on the merits) consideration and readjudication. Further development of this, and the remaining claim for service connection for bilateral hearing loss is also deemed necessary.

Regarding a claimed respiratory condition, the Veteran's explanation of the basis for this claim has and continues to be the fact that during his service aboard the U.S.S. Alaska (CB-1) he was routinely had exposure to asbestos utilized in covering the interior pipes of the ship. He states that as a cook aboard ship, he was in proximity to many exposed pipes laden with asbestos in and around the ship's galley. He indicates that there were asbestos wrapped pipes throughout the ship, including passing above sleeping bunks used by the crew, and he recalled having flakes of asbestos fall down onto his bunk. Moreover, the Veteran describes direct contact with asbestosis when participating in deactivating the ship, the expression being to put the ship "into mothballs." He recalls removing loose asbestos that was all over pipes, and painting what was remaining with a chemical to preserve the underlying steel from rusting. He recalls there being several loose pieces of asbestos in particulate matter in the air from this time period. 

Thus far, research into the Veteran's documented service personnel history establishes the occupational specialty of a cook, second class. In addition, he served aboard the U.S.S. Alaska (CB-1) from June 17, 1944 to February 17, 1947. 

The available ship's history for the U.S.S. Alaska (CB-1) was obtained in this case back in 1982, and identifies a series of military engagements in which the ship had a role during World War II. The ship's history document further denotes that on November 13, 1945, the ship was ordered back to the Continental U. S. for overhaul and subsequent inactivation. Enroute to this, the ship stopped again at Jinsen, Korea, to join the U.S.S. Guam, and took aboard approximately 1,000 U. S. Army personnel who had spent two years or more in the Pacific. According to the ship's history, after brief stops at Pearl Harbor, and San Francisco, where most of the passengers left the ship, the U.S.S. Alaska (CB-1) transitted the Panama Canal and a few days later, entered the harbor at Boston, Massachusetts on December 18, 1945. The ship was ultimately placed out of commission in reserve on February 17, 1947.

As to medical evidence which addresses the etiology of the Veteran's asbestosis, there is an undated latter from Dr. D.J.D., respiratory specialist, indicating that     the Veteran strongly suspected the asbestos related disease on his chest CT scan to be associated with continuous exposure while serving on the U.S.S. Alaska and    U.S.S. Washington from 1944 to 1947. According to the physician, since               the Veteran had no other history of toxic exposure after World War II these effects on his lungs were probably service-connected.

To obtain a more definitive understanding of the etiology of asbestosis, a VA medical opinion was obtained in September 2010, following a review of the contents of the claims file. The VA examiner initially observed that the service treatment records (STRs) were available and they indicated that the Veteran had a number of episodes of acute bronchitis associated with wheezing, by today's terminology known as asthmatic bronchitis. In addition, he was noted to have had a history of allergic type asthma. This was also considered very common for an individual with a history of allergic asthma to have wheezing associated with an acute upper respiratory infection at the same time as acute bronchitis. Since then, the Veteran had been diagnosed with COPD and asbestosis, the latter condition shown to be present on a CT type x-ray of the lungs.

The VA examiner then expressed the opinion that as there was no scientific evidence that indicated that COPD and asbestosis were related to a prior history of acute bronchitis or asthma, that it was more likely than not that the Veteran's current diagnosis of COPD and asthma were not related to his in-service acute bronchitis and asthma (or in today's terminology, asthmatic bronchitis).                The examiner further opined that as the Veteran had no occupational responsibilities while he was in the Navy that would indicate routine exposure to asbestos even though it was quite possible that he may have been exposed to some asbestos from the insulation aboard ship, it was deemed far more likely that the asbestos exposure that the Veteran received from his occupation as a boilermaker, which was a known occupation that produced regular exposure to asbestos, was the source of the Veteran's asbestos exposure. It was also noted regarding the Veteran's COPD, that in 1983 he reported a previous smoking history of more than one-half a pack of cigarettes a day for twenty years, and smoking was a major known factor in the development of COPD.

In evaluating the merits of a claim for service connection for disability claimed as due to asbestos exposure, there are several guidelines for reference purposes,            to include those within VA's Adjudication Procedure Manual, M21-1 MR (revised version of the manual). In pertinent part, VA must determine whether military records demonstrate evidence of asbestos exposure in service (M21-1 MR, Part IV, Subpart ii, Chapter 2, section C, 9(h)). See also M21-1 MR, Part IV, Subpart ii, Chapter 1, section H (previously cited at M21-1, part III, paragraph 5.13). VA must also determine whether there was pre-service and/or post-service evidence of occupational or other asbestos exposure, and further determine if there was a relationship between asbestos exposure and the currently claimed disease, keeping in mind the latency and exposure information found at M21-1 MR, Part IV, Subpart ii, Chapter 1, section H.

Objectively reviewing the foregoing private medical opinion, the Board cannot consider it alone dispositive, since it did not take into account the obvious post-service occupational source of asbestosis exposure of working as a boilermaker and welder. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative). 

In the more recent VA opinion of September 2010, the Board sees where the VA examiner conclusively ruled out a linkage between "bronchial asthma" in service, and later diagnosed asbestosis. The opinion still does not fully resolve the etiology of asbestosis, either. The VA examiner considered the cause of asbestosis to be far more likely the post-service occupation as a boilermaker and welder, than being stationed aboard Navy ships. What the Board finds crucial to this case however,         is the Veteran's competent and credible testimony that besides serving as a cook aboard the U.S.S. Alaska (CB-1), he also participated in its deactivation and literally assisted with the reconditioning of asbestosis-laden pipes. Helping corroborate his story is that based upon his documented service on the U.S.S. Alaska through February 17, 1947, he indeed was one of the few individuals who remained upon the ship long after it was taken out of active military operations in late-1945 for its scheduled overhaul and inactivation. Surely greater inquiry could be made in to the exact circumstances of the Veteran's service, but the Board is satisfied that there is sufficient showing of likely participation in deactivating the U.S.S. Alaska (CB-1), and thereby attendant asbestos exposure.

Consequently, the Board sees fit to return this case to the September 2010 VA examiner for a supplemental medical opinion regarding the etiology of                  the Veteran's asbestosis, which clearly takes into account his complete in-service occupational duties. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010);            38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Turning to the claim for service connection for hearing loss, the available STRs including separation examination do not directly reflect the presence of hearing difficulties, or noise exposure. The Veteran contends that while his normal military occupational specialty (MOS) was as a ship's cook, he had additional duties that placed him in situations where there was excessive noise exposure, namely that he regularly manned a battle station consisting of anti-aircraft guns whenever the ship came under attack, and also when carrying out several campaigns in the Pacific. According to the Veteran, he never utilized hearing protection to his recollection. 

Meanwhile, a July 2009 private audiogram, while presenting results in graphical form, when properly interpreted shows hearing loss in both ears meeting the criteria for a hearing loss disability, as defined for VA purposes, under 38 C.F.R. § 3.385.  
Various treatment providers have offered their own statements, if not definitive pronouncements, on the etiology of hearing loss. The November 2009 statement of H.J.B., private audiologist indicates "a history of hearing loss from noise exposure in World War II", but does not clarify whether this is a clinical opinion, or only a recitation of history from the Veteran himself. Also, the undated opinion of Dr. D.J.D. (received in December 2009) indicates that the Veteran's hearing loss         "may also related to his service on these ships with frequent exposure to intense noise from the guns," but does not offer a conclusive statement as to whether this actually occurred.

At this stage, the Board acknowledges the Veteran's assertions of in-service noise exposure, insofar as it is not inconceivable that he would be called to perform some duties outside his MOS, or that he may otherwise have been indirectly exposed to high levels of noise. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder). See also Hensley v. Brown, 5 Vet. App. 155, 158, (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (service connection still may be granted when there is a post-service diagnosis of hearing loss, and medical evidence indicating this disability is causally related to service).        However, that alone does not end the inquiry, as it must be further shown by competent medical evidence that current hearing loss is attributable to in-service noise exposure. A VA audiological examination for this purpose is therefore in order. 
 
Accordingly, these claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. The RO/AMC should return the claims folder to the VA examiner provided the VA medical opinion of September 2010, and request a supplemental opinion to ascertain the etiology of asbestosis. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. The VA examiner should then provide an opinion as to whether                 the Veteran's diagnosed asbestosis is at least as likely         as not (50 percent or greater probability) etiologically related to claimed asbestosis exposure during military service, to particularly include identified asbestos exposure while participating in the deactivation of the U.S.S. Alaska (CB-1) at drydock, including alleged reconditioning of metal pipes previously covered in asbestos. The examiner should provide the requested opinion taking into account both indicated in-service asbestos exposure, and any relevant post-service occupational exposure. 

The examiner should include in the examination report the rationale for (or an explanation of the reasons he reached) any opinion expressed. 

If the September 2010 examiner is not available or is no longer employed by VA, please schedule the Veteran for a comprehensive VA medical examination by a physician who has not seen him previously, to obtain an opinion as to whether asbestosis is etiologically related to military service (including answering the question posed above).

2. The RO/AMC should then schedule the Veteran for a VA audiological examination to ascertain the etiology of bilateral hearing loss. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should initially confirm that                the Veteran has bilateral hearing loss, as defined for VA purposes. If so, the examiner should then provide an opinion as to whether it is at least as likely as not             (50 percent or greater probability) that the Veteran's bilateral hearing loss is etiologically related to active military service, considering his asserted in-service noise exposure along with his documented treatment record. Consideration should also be afforded to the significance of any post-service occupational and recreational noise exposure. 

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. The RO/AMC should then review the claims file.            If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claims on appeal for service connection for COPD (claimed as asbestosis), and for bilateral hearing loss,         in light of all additional evidence received. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to           the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


